UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2013 OR ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-27159 SUNWAY GLOBAL INC. (Exact Name of Registrant as Specified in its Charter) Nevada 26-1650042 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Daqing Hi-Tech Industry Development Zone, Daqing, Heilongjiang, People’s Republic of China, 163316 (Address of principal executive offices) (Zip Code) Issuer's telephone Number: 86-10-61779332 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of August 16, 2013, there were18,499,736 outstanding shares of the Registrant's Common Stock, $0.0000001 par value. 1 Table of Contents TABLE OF CONTENTS Page PART I Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II Item 1. Legal Proceedings 10 Item1A Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 10 SIGNATURES 11 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONTENTS PAGES CONSOLIDATED BALANCE SHEETS F1-2 CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME F-3 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY F-4 CONSOLIDATED STATEMENTS OF CASH FLOWS F5-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-1 Table of Contents SUNWAY GLOBAL INC. CONSOLIDATED BALANCE SHEETS AS AT JUNE 30, 2, 2012 (Stated in US Dollars) Notes June 30, 2013 December 31,2012 ASSETS (Unaudited) (Audited) Current assets Cash and cash equivalents 2(k) $ $ Trade receivables, net 5 Notes receivables - Inventories 8 Advances to suppliers 1, 521,921 Prepayments Tender deposits Travel advances to shareholders 6 Advances to employees 7 Deferred tax assets Total current assets $ $ Restricted cash 2(l) Amount due from a related company 4 Property, plant and equipment, net 9 Intangibles, net 10 Deposit for technology-based designed TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Short term bank loans 11 $ $ Accounts payable Income tax payable Turnover and other taxes Expected warranty liabilities 12 Customer deposits Accrued liabilities Total current liabilities $ $ Warrants liabilities 13 - - TOTAL LIABILITIES $ $ See accompanying notes to consolidated financial statements F-2 Table of Contents SUNWAY GLOBAL INC. CONSOLIDATED BALANCE SHEETS (Continued) AS AT JUNE 30, 2, 2012 (Stated in US Dollars) Notes June 30, 2013 December31,2012 (Unaudited) (Audited) STOCKHOLDERS’ EQUITY Series B Convertible Preferred Stock $0.0000001 par value; 400,000 shares authorized; 160,494 shares issued and outstanding at June 30, 2013 and December 31, 2012 13 $ 1 $ 1 Common stock at $0.0000001 parvalue; 100,000,000 shares authorized; 18,499,736 shares issued and outstanding at June 30, 2013 and December 31, 2012 2 2 Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income $ $ TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements F-3 Table of Contents SUNWAY GLOBAL INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) Notes The six months ended June 30, Net revenues 17 $ $ Cost of net revenues 17 ) ) Gross profit $ $ Selling expenses ) ) General and administrative expenses ) ) (Loss) / Income from operations $ ) $ ) Interest income Interest expenses ) - Changes in fair value of warrants - (Loss)/Income before tax $ ) $ ) Income tax 14 ) Net (Loss)/income $ ) $ ) Net income per share: -Basic 15 $ ) $ ) -Diluted 15 $ ) $ ) Weighted average number of common stock -Basic 15 -Diluted 15 See accompanying notes to consolidated financial statements F-4 Table of Contents SUNWAY GLOBAL INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) Notes ThethreemonthsendedJune30, Net revenues 17 $ $ Cost of net revenues 17 ) ) Gross profit $ $ Selling expenses ) ) General and administrative expenses ) ) (Loss)/Income from operations $ ) $ ) Interest income Interest expenses ) - Changes in fair value of warrants - (Loss)/Income before income tax $ ) $ ) Income tax expense 14 ) Net (loss)/income $ ) $ ) Net income/(loss) per share: -Basic 15 $ ) $ ) -Diluted 15 $ ) $ ) Weighted average number of common stock -Basic 15 -Diluted 15 See accompanying notes to consolidated financial statements F-5 Table of Contents SUNWAY GLOBAL INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AS AT JUNE 30, 2, 2012 (Stated in US Dollars) Additional Retained Accumulated Preferred Preferred No.of paid earnings/ other Series Series shares Common in Statutory (Accumulated comprehensive A B outstanding stock capital reserves deficit) income Total Balance, January 1, 2012 $ - $ 1 $ 2 $ Net income/(loss) - ) Appropriations to statutory Reserves - Foreign currency translation Adjustment - Balance, December 31,2012 $ - $ 1 $ 2 $ Balance, January 1, 2013 $ - $ 1 $ 2 $ Net income/(loss) - Appropriations to statutory Reserves - Foreign currency translation Adjustment - Balance, June 30, 2013 $ - $ 1 $ 2 $ See accompanying notes to consolidated financial statements F-6 Table of Contents SUNWAY GLOBAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) Thesix months endedJune30, Cash flows from operating activities Net (loss)/income $ $ ) Depreciation Amortization Changes in fair value of warrants - Adjustments to reconcile net incometo net cash provided by operating activities: Trade receivables, net Inventories ) Note receivables Advances to suppliers Prepayments ) Tender deposits Travel advances to shareholders Advances to employees Deferred tax assets - Receivables from relationship - Accounts payable Income tax payable Turnover and other taxes Customer deposits Accrued liabilities Net cash provided/(used) by operating activities $ $ Cash flows from investing activities Decrease in restricted cash $ - $ - Purchase of plant and equipment Purchase of intangibles - - Deposit for technology-based designed - - Net cash used in investing activities $ $ Cash flows from financing activities $ - $ - Net cash provided by financing activities $ - $ - F-7 Table of Contents SUNWAY GLOBAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) The six months ended June 30, Net in cash and cash equivalents (used)/sourced $ Effect of foreign currency translation on cash and cash equivalents Cash and cash equivalents–beginning period Cash and cash equivalents–end period $ The six months ended June 30, Supplementary cash flow information: Tax paid $ $ Interest received Interest paid - See accompanying notes to consolidated financial statements F-8 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 1. ORGANIZATION AND PRINCIPAL ACTIVITIES Sunway Global Inc. (the “Company”) was incorporated in the state of Nevada on October 18, 1971. Prior to June 6, 2007 the company has only nominal operations and assets. On June 6, 2007, the Company executed a reverse-merger with Rise Elite International Limited (“Rise Elite (BVI)”) by an exchange of shares whereby the Company issued 210,886 shares of the Company’s Series A Convertible Preferred Stock, par value $0.0000001 per share in exchange for all shares in World Through Limited, a British Virgin Islands corporation (“World Through (BVI)”). World Through (BVI) holds Sunway World Through Technology (Daqing) Co Ltd (“SWT” or “WFOE”), which entered into a series of agreements with Daqing Sunway Technology Co., Ltd (“Sunway”) including but not limited to management, loan, purchase option, consignment, trademark licensing, non-competition, etc. As a result of entering the abovementioned agreements, WFOEdeems to control Sunway as a Variable Interest Entity as required by Accounting Standards Codification ASC 810-10-05 to 10-65 which codified FASB Interpretation No. 46 (revised December 2003) Consolidated of Variable Interest Entities, an Interpretation of ARB No. 51 since SWT was the primary beneficiary.On March 16, 2008, SWT acquired Beijing Sunway New-force Medical Treatment Tech Co., Ltd (“Beijing Sunway”) as its wholly-owned subsidiary.Beijing Sunway was incorporated in Beijing, PRC on May 24, 2007. On January 16, 2009, World Through (BVI) acquired Qingdao Sunway New-force Mechatronics Co., Ltd (“Qingdao Sunway”) as its wholly-owned subsidiary. Qingdao Sunway was incorporated in PRC on June 6, 2003. The Company, through its subsidiaries and Sunway, (hereinafter, collectively referred to as “the Group”), is now in the business of designing, manufacturing and selling logistic transport systems and medicine dispensing systems and equipment. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Method of accounting The Company maintains its general ledger and journals with the accrual method accounting for financial reporting purposes.The financial statements and notes are representations of management.Accounting policies adopted by the Company conform to generally accepted accounting principles in the United States of America and have been consistently applied in the presentation of financial statements. F-9 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (b) Principles of consolidation The consolidated financial statements, which include the Company and its subsidiaries, are compiled in accordance with generally accepted accounting principles in the United States of America. All significant inter-company accounts and transactions have been eliminated. The consolidated financial statements include 100% of assets, liabilities, and net income or loss of those wholly-owned subsidiaries. The Company owned five subsidiaries since its reverse-merger on June 6, 2007. The detailed identities of the consolidating subsidiaries would have been as follows: Nameofsubsidiaries Placeof incorporation Attributable interest WorldThroughLtd BritishVirgin Islands % Sunway World Through Technology (Daqing) Co., Ltd PRC % *(1)Daqing Sunway Technology Co., Ltd PRC % Beijing Sunway New-force Medical Treatment Tech Co., Ltd PRC % * Qingdao Sunway New-force Mechatronics Co., Ltd PRC % *Note: Deemed variable interest entity (c) Use of estimates The preparation of the financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Management makes these estimates using the best information available at the time the estimates are made; however actual results could differ materially from those estimates. (d) Economic and political risks The Group’s operations are conducted in the PRC. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environment in the PRC, and by the general state of the PRC economy. The Group’s operations in the PRC are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic and legal environment and foreign currency exchange. The Group’s results may be adversely affected by changes in the political and social conditions in the PRC, and by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion, remittances abroad, and rates and methods of taxation, among other things. F-10 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (e) Intangibles Intangibles are stated at cost less accumulated amortization.Amortization is provided over the respective useful lives, using the straight-line method.Estimated useful lives of the intangibles are as follows: Land use rights Over the lease terms Technology-based design 10 years (f) Property, plant and equipment Property, plant and equipment are carried at cost less accumulated depreciation.Depreciation is provided over their estimated useful lives, using the straight-line method. Estimated useful lives of the property, plant and equipment are as follows: Buildings 20 years Machinery and equipment 6 years Moldings 10 years Computer software 3 - 10 years Office equipment and motor vehicles 6 - 10 years The cost and related accumulated depreciation of assets sold or otherwise retired are eliminated from the accounts and any gain or loss is included in the statement of income. (g) Maintenance and repairs The cost of maintenance and repairs is charged to income as incurred, whereas significant renewals and betterments are capitalized. (h) Accounting for the impairment of long-lived assets The Group periodically evaluates the carrying value of long-lived assets to be held and used, including intangible assets subject to amortization, when events and circumstances warrant such a review, pursuant to the guidelines established in FASB ASC 360. The carrying value of a long-lived asset is considered impaired when the anticipated undiscounted cash flow from such asset is separately identifiable and is less than its carrying value. In that event, a loss is recognized based on the amount by which the carrying value exceeds the fair market value of the long-lived asset. Fair market value is determined primarily using the anticipated cash flows discounted at a rate commensurate with the risk involved. Losses on long-lived assets to be disposed of are determined in a similar manner, except that fair market values are reduced for the cost to dispose. F-11 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (i) Inventories Inventories consist of finished goods and raw materials, and stated at the lower of cost or market value. Substantially all inventory costs are determined using the weighted average basis. Finished goods are comprised of direct materials, direct labor and an appropriate proportion of overhead. The management regularly evaluates the composition of its inventory to identify slow-moving and obsolete inventories to determine if additional write-downs are required. (j) Trade receivables Trade receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts. An allowance for doubtful accounts is maintained for all customers based on a variety of factors, including the length of time the receivables are past due, significant one-time events and historical experience.Bad debts are written off as incurred. There were bad debts of nil and nil for the six months ended June 30, 2013 and 2012 respectively. Outstanding accounts balances are reviewed individually for collectability. The Company does not charge any interest income on trade receivables.Accounts balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. To date, the Company has not charged off any balances as it has yet to exhaust all means of collection. (k) Cash and cash equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. The Company maintains bank accounts in the PRC and Hong Kong. The Company does not maintain any bank accounts in the United States of America. June 30,2013 December 31, 2012 Bank of Communications, Branch of Daqing City Economic Zone $ China Construction Bank, Beijing Branch Qingdao bank Agricultural Bank of China Bank of China, Qingdao Branch China Construction Bank, Beijing Shengmingyuan Branch HSBC Cash on hand $ (l) Restricted cash Restricted cash are pledged deposits in an escrow account for investor relations purpose. (m) Revenue recognition Revenue represents the invoiced value of goods sold recognized upon the delivery of goods to customers. Revenues from services recognizes when the agreed services have been performed, provided, completed or virtual completed at an agreed period(s) of time, and are measurable. Revenue is recognized when all of the following criteria are met: - Persuasive evidence of an arrangement exists; - Delivery has occurred or services have been rendered; - The seller’s price to the buyer is fixed or determinable; and - Collection is reasonably assured. F-12 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (m) Revenue recognition (Continued) Contract revenues are recognized when the manufacturing and installation of the medical equipment is completed. Generally, the company receives total contract sum from clients in 4 installments. Deposit of 30% is received from client when the contract is signed. Second payment of 30% is received when the project commenced. Third payment of 30% is received after the construction is completed within 4 months. The final sum of the remaining portion is received after the construction is completed until one year. (n) Expected warranty liabilities The Company warrants its products against defects in design, materials, and workmanship generally for one year. A provision for estimated future costs relating to warranty expense are recorded when products are shipped, and the provision is based upon our own historical claim experience. (o) Cost of sales Cost of sales consists primarily of material costs, employee compensation, depreciation and related expenses, which are directly attributable to the production of products.All inbound freight charges, purchasing and receiving costs, inspection costs, warehousing costs, internal transfer costs, and the other costs of distribution network are also included.Write-down of inventory to lower of cost or market is also recorded in cost of revenues. (p) Leases The Group did not have lease which met the criteria of capital lease. Leases that do not qualify as capital lease are classified as operating lease. Operating lease rental payment included in general and administrative expenses and selling expenses were $86,415 and $73,645 for the six months ended June 30, 2013 and 2012 respectively. (q) Advertising The Group expensed all advertising costs as incurred. Advertising expenses included in selling expenses were $17,450 and $21,552 for the six months ended June 30, 2013 and 2012 respectively. (r) Shipping and handling All shipping and handling are expensed as incurred. Shipping and handling expenses included in selling expenses and cost of sales were $49,480 and $34,654 for the six months ended June 30, 2013 and 2012 respectively. (s) Research and development All research and development costs are expensed as incurred. The research and development costs included in general and administrative expenses were $76,925 and $95,376 for the six months ended June 30, 2013 and 2012 respectively. F-13 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (t) Retirement benefits Retirement benefits in the form of contributions under defined contribution retirement plans to the relevant authorities are charged to the statements of income as incurred. The retirement benefit expenses included in general and administrative expenses were $127,890 and $75,641 for the six months ended June 30, 2013 and 2012 respectively. (u) Income taxes The Group accounts for income tax using an asset and liability approach and allows for recognition of deferred tax benefits in future years.Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before the Group is able to realize their benefits, or that future realization is uncertain. (v) Foreign currency translation The accompanying financial statements are presented in United States dollars. The reporting currency of the Group is the U.S. dollar ($). SWT, Sunway, Beijing Sunway and Qingdao Sunway use its local currency, Renminbi (RMB), as its functional currency. Results of operations and cash flow are translated at average exchange rates during the period, and assets and liabilities are translated at the end of period exchange rates. Translation adjustments resulting from this process are included in accumulated other comprehensive income in stockholders’ equity. Transaction gains and losses that arise from exchange rate fluctuations from transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. The PRC government imposes significant exchange restrictions on fund transfers out of the PRC that are not related to business operations. These restrictions have not had a material impact on the Group because it has not engaged in any significant transactions that are subject to the restrictions. The exchange rates used to translate amounts in RMB into USD for the purposes of preparing the consolidated financial statements were as follows: June 30, 2013 December 31, 2012 June 30,2012 Twelve months ended RMB : USD exchange rate - - Three months ended RMB : USD exchange rate - Average six months ended RMB : USD exchange rate - Average three months ended RMB : USD exchange rate - The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into USD at the rates used in translation. F-14 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (w) Statutory reserves As stipulated by the PRC’s Company Law and as provided in the SWT, Sunway, Beijing Sunway and Qingdao Sunway’s Articles of Association, SWT, Sunway, Beijing Sunway and Qingdao Sunway’s net income after taxation can only be distributed as dividends after appropriation has been made for the following: (i) Making up cumulative prior years’ losses, if any; (ii) Allocations to the “Statutory surplus reserve” of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company's registered capital, which is restricted for set off against losses, expansion of production and operation or increase in registered capital; (iii) Allocations of 5-10% of income after tax, as determined under PRC accounting rules and regulations, to the Company's “Statutory common welfare fund”, which is restricted for capital expenditure for the collective benefits of the Company's employees; and (iv) Allocations to the discretionary surplus reserve, if approved in the shareholders’ general meeting. (x) Comprehensive income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners.Among other disclosures, all items are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements. The Group’s current component of other comprehensive income is the foreign currency translation adjustment. (y) Warrant Liability Effective January 1, 2009, the Company adopted the provisions of FASB ASC Topic 815, "Derivatives and Hedging" ("ASC 815") (previously ElTF 07-5, "Determining Whether an instrument (or an Embedded Feature) is Indexed to an Entity's Own Stock"). As a result of adopting ASC 815, the outstanding warrants of the Company previously treated as equity pursuant to the derivative treatment exemption were no longer afforded equity treatment as there was a down-round protection (full-ratchet down round protection). As a result, the warrants are not considered indexed to the Company's own stock, and as such, all future changes in the fair value of these warrants will be recognized currently in earnings until such time as the warrants are exercised or expire. As such, effective January 1, 2009, the Company reclassified the fair value of these warrants from equity to liability, as if these warrants were treated as a derivative liability since their issuance in June 2007. On January 1, 2009 the Company recorded as a cumulative effect adjustment by decreasing additional paid-in capital amounting to $3,990,942 and decreasing beginning retained earnings by the amount of $65,910,931 and recording $69,901,873 as a warrant liability to recognize the fair value of such warrants on January 1, 2009. The fair value of the warrants was nil and $1,165,692 on June 30, 2013 and December 31, 2012 respectively. The Company recognized nil and $1,165,692 as income from the change in fair value of warrants for the six months ended June 30, 2013 and 2012 respectively. F-15 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (z) Recent accounting pronouncements In July 2012, the FASB has issued Accounting Standards Update (ASU) No. 2012-02, IntangiblesGoodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment. This ASU states that an entity has the option first to assess qualitative factors to determine whether the existence of events and circumstances indicates that it is more likely than not that the indefinite-lived intangible asset is impaired. If, after assessing the totality of events and circumstances, an entity concludes that it is not more likely than not that the indefinite-lived intangible asset is impaired, then the entity is not required to take further action. However, if an entity concludes otherwise, then it is required to determine the fair value of the indefinite-lived intangible asset and perform the quantitative impairment test by comparing the fair value with the carrying amount in accordance with Codification Subtopic 350-30, IntangiblesGoodwill and Other, General Intangibles Other than Goodwill. Under the guidance in this ASU, an entity also has the option to bypass the qualitative assessment for any indefinite-lived intangible asset in any period and proceed directly to performing the quantitative impairment test. An entity will be able to resume performing the qualitative assessment in any subsequent period. The amendments in this ASU are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance. In August 2012, the FASB has released Accounting Standards Update (ASU) No. 2012-03, Technical Amendments and Corrections to SEC Sections: Amendments to SEC Paragraphs Pursuant to SEC Staff Accounting Bulletin No. 114, Technical Amendments Pursuant to SEC Release No. 33-9250, and Corrections Related to FASB Accounting Standards Update 2010-22. This ASU amends various SEC paragraphs: (a) pursuant to the issuance of Staff Accounting Bulletin No. 114; (b) pursuant to the issuance of the SEC’s Final Rule, Technical Amendments to Commission Rules and Forms Related to the FASB’s Accounting Standards Codification, Release Nos. 33-9250, 34-65052, and IC-29748 August 8, 2011; and (c) related to ASU No. 2010-22, Accounting for Various Topics. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date. This ASU provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this ASU is fixed at the reporting date, except for obligations addressed within existing guidance in U.S. GAAP. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance in this ASU also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years ending after December 15, 2014, and interim periods and annual periods thereafter. The amendments in this ASU should be applied retrospectively to all prior periods presented for those obligations resulting from joint and several liability arrangements within the ASU’s scope that exist at the beginning of an entity’s fiscal year of adoption. An entity may elect to use hindsight for the comparative periods (if it changed its accounting as a result of adopting the amendments in this ASU) and should disclose that fact. Early adoption is permitted. In January 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. This ASU clarifies that ordinary trade receivables and receivables are not in the scope of ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. Specifically, ASU 2011-11 applies only to derivatives, repurchase agreements and reverse purchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with specific criteria contained in the FASB Accounting Standards Codification™ (Codification) or subject to a master netting arrangement or similar agreement. The FASB undertook this clarification project in response to concerns expressed by U.S. stakeholders about the standard’s broad definition of financial instruments. An entity is required to apply the amendments in ASU 2013-01 for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the required disclosures retrospectively for all comparative periods presented. The effective date is the same as the effective date of ASU 2011-11. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. This ASU improves the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in this ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under U.S. GAAP. The new amendments will require an organization to: F-16 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) l Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income - but only if the item reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. l Cross-reference to other disclosures currently required under U.S. GAAP for other reclassification items (that are not required under U.S. GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense. The amendments apply to all public and private companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). A private company is required to meet the reporting requirements of the amended paragraphs about the roll forward of accumulated other comprehensive income for both interim and annual reporting periods. However, private companies are only required to provide the information about the effect of reclassifications on line items of net income for annual reporting periods, not for interim reporting periods. The amendments are effective for reporting periods beginning after December 15, 2012, for public companies and are effective for reporting periods beginning after December 15, 2013, for private companies. Early adoption is permitted. In February 2013, FASB issued Accounting Standards Update (ASU) No. 2013-03, Financial Instruments (Topic 825). This ASU clarifies the scope and applicability of a disclosure exemption that resulted from the issuance of Accounting Standards Update No. 2011-04,Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendment clarifies that the requirement to disclose “the level of the fair value hierarchy within which the fair value measurements are categorized in their entirety (Level 1, 2, or 3)" does not apply to nonpublic entities for items that are not measured at fair value in the statement of financial position, but for which fair value is disclosed. This ASU is the final version of Proposed Accounting Standards Update 2013-200—Financial Instruments (Topic 825) which has been deleted. The amendments are effective upon issuance. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date. This ASU provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this ASU is fixed at the reporting date, except for obligations addressed within existing guidance in U.S. GAAP. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance in this ASU also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years ending after December 15, 2014, and interim periods and annual periods thereafter. The amendments in this ASU should be applied retrospectively to all prior periods presented for those obligations resulting from joint and several liability arrangements within the ASU’s scope that exist at the beginning of an entity’s fiscal year of adoption. An entity may elect to use hindsight for the comparative periods (if it changed its accounting as a result of adopting the amendments in this ASU) and should disclose that fact. Early adoption is permitted. In March 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-05, Foreign Currency Matters (Topic 830). This ASU resolve the diversity in practice about whether Subtopic 810-10, Consolidation—Overall, or Subtopic 830-30, Foreign Currency Matters—Translation of Financial Statements, applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights)within a foreign entity. In addition, the amendments in this Update resolve the diversity in practice for the treatment of business combinations achieved in stages (sometimes also referred to as step acquisitions) involving a foreign entity. This ASU is the final version of Proposed Accounting Standards Update EITF11Ar—Foreign Currency Matters (Topic 830), which has been deleted. The amendments in this Update are effective prospectively for fiscal years (and interim reporting periods within those years) beginning after December 15, 2013. For nonpublic entities the amendments in this Update are effective prospectively for the first annual period beginning after December 15, 2014, and interim and annual periods thereafter. The amendments should be applied prospectively to derecognition events occurring after the effective date. Prior periods should not be adjusted. Early adoption is permitted. If an entity elects to early adopt the amendments, it should apply them as of the beginning of the entity’s fiscal year of adoption. F-17 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 3. CONCENTRATIONS OF CREDIT RISK AND MAJOR CUSTOMERS Financial instruments which potentially expose the Group to concentrations of credit risk, consists of cash and trade receivables as of June 30, 2013 and December 31, 2012. The group performs ongoing evaluations of its cash position and credit evaluations to ensure collections and minimize losses. as of June 30, 2013 and December 31, 2012, the Group’s bank deposits were all placed with banks in the PRC and Hong Kong where there is currently no rule or regulation in place for obligatory insurance of bank accounts. For the six months ended December 31, 2012, the group’s sales were generated from the PRC and Western Europe. Trade receivables as of June 30, 2013 and December 31, 2012 arose in the PRC and overseas. The maximum amount of loss due to credit risk that the group would incur if the counter parties to the financial instruments failed to perform is represented the carrying amount of each financial asset in the balance sheet. Normally the Group does not obtain collateral from customers or debtors. Details of the customers accounting for 10% or more of the Group’s revenue are as follows: For the June months ended June 30, Customer A $ $ Customer D - Customer F Customer K - Customer L - Details of customers accounting for 10% or more of the Group’s trade receivables are as follows: June 30,2013 December31,2012 Customer A $ $ Customer B Customer C Customer D Customer E Customer F Customer G F-18 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 4. AMOUNT DUE FROM A RELATED COMPANY The following table provides the details of amounts due from related companies: June 30, 2013 December 31, 2012 Rise Elite International Ltd. $ $ Daqing Sunway Software Tech Co., Ltd. $ $ Amount due from Rise Elite International Ltd. (Rise Elite) was $830, a related company where Mr. Liang Deli, the director of the Group is a shareholder. The amount is held by Rise Elite for the initial setup expenses. The amount was unsecured, interest free and repayable on demand. Amount due from Daqing Sunway Software Tech Co., Ltd. was $129,435, a related company where Mr. Zhao Qichao, the director of the Group is a shareholder. The amount was unsecured, interest free and repayable on demand. 5. TRADE RECEIVABLES, NET Trade receivables comprise the followings: June 30,2013 December 31, 2012 Trade receivables, gross $ $ Provision for doubtful debts Trade receivables, net $ $ All of the above trade receivables are due within one year of aging. An analysis of the allowance for doubtful accounts for the six months ended June 30, 2013 and 2012 is as follows: June 30,2013 December 31, 2012 Balance at beginning of period $ $ Addition of the provision - - Foreign exchange adjustment Balance at end of period $ $ Allowance was made when collection of the full amount is no longer probable.Management reviews and adjusts this allowance periodically based on historical experience, current economic climate as well as its evaluation of the collectability of outstanding accounts. The Group evaluates the credit risks of its customers utilizing historical data and estimates of future performance. F-19 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 6. TRAVEL ADVANCES TO SHAREHOLDERS Travel advances were made to shareholders. These shareholders are also the management of the company and these advances are used to enable their execution of operational duties such as marketing and sales promotion. The following table provides the details of the outstanding accounts. They are unsecured, interest free and repayable on demand. June 30,2013 December 31, 2012 Deli Liang $ $ The following table provides the activity in thetravel advances to shareholders: June 30,2013 December 31, 2012 Beginning balance $ $ Add: Advanced during the period/year - Less: Transferred to income statement Repayment by directors - - Ending balance $ $ 7. ADVANCES TO EMPLOYEES Advances to employees are advances for purchases and travelling. They are unsecured, interest free and repayable on demand.The following table provides the activity in the advances to employees: June 30,2013 December 31, 2012 Beginning balance $ $ Add: Advanced during the period/year Less: Transferred to income statement ) ) Recollected from employees ) ) Ending balance $ $ 8. INVENTORIES Inventories comprise the followings: June 30,2013 December 31, 2012 Finished goods $ $ Work in process Raw materials $ $ F-20 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) 9. PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment, net comprise the followings: June 30,2013 December 31, 2012 At cost Buildings $ $ Machinery and equipment Molding Computer software Office equipment and motor vehicles $ $ Less: accumulated depreciation ) ) Less: accumulated impairment ) ) Construction in progress $ $ - $ $ Construction in progress represents direct costs of construction incurred for factory infrastructure. Capitalization of these costs ceases and the construction in progress is transferred to property, plant and equipment when substantially all the activities necessary to prepare the assets for their intended use are completed. No depreciation is provided until it is completed and ready for intended use. In 2011, the Company recorded an impairment loss of moldings in the amount of nil. The circumstances leading to the impairment are attributed to the forecasted results of the product - Sunway Automatic Medicament Emitting (“SAME”). The Company considered historical rates and current market conditions when determining the discount and growth rates to use in its analyses.If these estimates or their related assumptions change in the future, it may be required to record further impairment charges. Depreciation expenses are included in the statement of income as follows: June 30, 2013 June 30,2012 Cost of net revenues $ $ General and administrative expenses Selling expenses Total depreciation expenses $ $ F-21 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) INTANGIBLES, NET Details of intangibles are as follows: June 30,2013 December 31, 2012 Land use rights, at cost $ $ Technology-based design, at cost $ $ Less: accumulated amortization ) ) Less: accumulated impairment ) ) Total intangibles, net $ $ During the year of 2009, the Group acquired the rights to use a parcel of land totaling 9,082 square meters, for a consideration of $89,552 (RMB613,035), located at Qingdao Hi-Tech Industry Development Zone, Qingdao, Shandong in the People’s Republic of China for a term of 48 years from November 3, 2006 to July 24, 2053.The Group acquired secondly the rights to use a parcel of land totaling 10,841 square meters, for a consideration of $106,709 (RMB730,485), located at Qingdao Hi-Tech Industry Development Zone, Qingdao, Shandong in the People’s Republic of China for a term of 50 years from January 14, 2009 to January 13, 2059. Both lands have been used to build the Qingdao Sunway’s facility. During the year of 2009, the Group acquired the design and internal device control of medicine dispensing and packing machine, for a consideration of $6,988,882 (RMB47,300,000). Amortization expense included in the general and administrative expenses for the six months ended June 30, 2013 and 2012 were $971,238 and $997,273 respectively. In 2011, the Company recorded an impairment loss of technology-based design in the amount of $1,895,598. The circumstances leading to the impairment are attributed to the forecasted results of the product - Sunway Automatic Medicament Emitting (“SAME”). The Company considered historical rates and current market conditions when determining the discount and growth rates to use in its analyses.If these estimates or their related assumptions change in the future, it may be required to record further impairment charges. F-22 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) SHORT-TERM BANK LOANS A short-term bank loan for the six months ended June 30, 2013 and the years ended December 31, 2012 is as follows: June 30,2013 December 31, 2012 Loans $ $ Less: Repayment during the period - - $ $ EXPECTED WARRANTY LIABILITIES An analysis of the expected warranty liabilities for the six months ended June 30, 2013 and the year ended December 31, 2012 is as follows: June 30,2013 December 31, 2012 Beginning balance $ $ Warranty expense for the year - - Foreign currency difference Ending balance $ $ F-23 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) SERIES B CONVERTIBLE PREFERRED STOCK AND ASSOCIATED WARRANTS On June 5, 2007, the Company entered into a purchase agreement, whereby the company agreed to sell 165,432 shares of the Company’s Series B Preferred shares and various stock purchases warrants to purchase up to 18,686,054 shares of the Company’s common shares. The exercise price, expiration date and number of share eligible to be purchased with the warrants are summary in the following table: Investment Amount Preferred B A Warrant B Warrant J Warrant C Warrant D Warrant Vision Opportunity Master Fund, Ltd. Columbia China Capital Group, Inc. SeriesofWarrant Numberofshares ExercisePrice ExpiryDate Series A $ 6 /5 /2012 Series B 6 /5 /2012 Series J 6 /5 /2008 Series C 6 /5 /2012 Series D 6 /5 /2012 On June 6, 2007, we issued to Kuhns Brothers, Inc. and its designees an aggregate of 17,646 shares of Series A Preferred and a Series J warrant to purchase an aggregate of 496,296 shares of common stock of the Company at $1.62 per share in connection with the reverse merger transaction pursuant to the placement agent agreement with the Kuhns Brothers, Inc. The Series B preferred stock has liquidation rights senior to common stock and Series A preferred stock.In the event of a liquidation of the Company, holders of Series B preferred stock are entitled to receive a distribution equal to $40.50 per share of Series B preferred stock prior to any distribution to the holders of common stock and Series A preferred stock.The Series B preferred stock is entitled to non-cumulative dividends only upon declaration of dividends by the Company.To date, no dividends have been declared or accrued.The Series B preferred stock will participate based on their respective as-if conversion rates if the Company declares any dividends.After the Amendment were filed effect the Reverse Split, each share of Series B preferred stock would be convertible into 30 shares of Common Stock for $1.35 each, which both may be adjusted from time to time pursuant to the conversion rate. F-24 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) SERIES B CONVERTIBLE PREFERRED STOCK AND ASSOCIATED WARRANTS (Continued) The holders of Series B preferred stock shall be entitled to voting rights by applicable law and the right to vote together with the holders of Common and Series A Preferred Stock. The gross proceeds of the transaction were $6.7 million. The proceeds from the transaction were allocated to the Series B preferred stock, warrants and beneficial conversion feature based on the relative fair value of the securities.The value of the Preferred Series B was determined by reference to the market price of the common shares into which it converts, and the gross value of the warrants was calculated using the Black–Scholes model with the following assumptions:expected life of 1 year, volatility of 117% and an interest rate of 4.99%. The Company recognized a beneficial conversion feature discount on the Series B preferred stock at its intrinsic value, which was the fair value of the common stock at the commitment date for the Series B preferred stock investment, less the effective conversion price but limited to the $6.7 million of proceeds received from the sale. The Company recognized the $6.7 million beneficial conversion feature as an increase in paid in capital in the accompanying consolidated balance sheets on the date of issuance of the Series B preferred shares since the Series B preferred shares were convertible at the issuance date. The agreement, also provided that if a Registration Statement is not effective within a certain period of time or the common shares are not listed on the NASDAQ or American exchange by December 31, 2008, the Company will pay the holders of the shares a penalty that can range from $67,000 to $670,000 and certain principal shareholders would issue up to 1,000,000 additional shares to the purchasers of the Preferred Series B shares.The company is accounting for these penalties in accordance with ASC 450 “Contingencies” which codified FAS 5 - Accounting for Contingencies, whereby the penalty will not be recorded as a liability until and if it is probable the penalty will be incurred. No penalty has been recorded in the accompanying financial statements for this contingency. Under the agreement, Warrant J was expired on June 5, 2008. On that day, Vision Opportunity Master Fund Ltd. converted all the Warrant J, totally 4,362,416 shares into 4,362,416 of common stock. On February 7, 2008, 12 shareholders of Preferred Series A converted 228,530 shares into 13,711,831 shares of common stock, in which Rise Elite International Limited, Vision Opportunity Master Fund, Ltd and Kuhns Brothers, Inc converted 210,886, 7,990 and 2,647 shares of Preferred Series A into 12,653,160, 479,400 and 158,820 shares of common stock respectively. On June 18, 2008, Columbia China Capital Group, Inc. converted 4,938 shares of Preferred Series B into 148,140 shares of common stock. On November 10, 2008, Columbia China Capital Group, Inc. converted the Warrant J, totally 53,691 shares into 53,691 of common stock. F-25 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR YEARS ENDED DECEMBER 31, 2 (Stated in US Dollars) (Unaudited) SERIES B CONVERTIBLE PREFERRED STOCK AND ASSOCIATED WARRANTS (Continued) Effective January 1, 2009, the Company adopted the provisions of FASB ASC Topic 815, "Derivatives and Hedging" ("ASC 815") (previously ElTF 07-5, "Determining Whether an instrument (or an Embedded Feature) is Indexed to an Entity's Own Stock"). As a result of adopting ASC 815, the outstanding warrants of the Company previously treated as equity pursuant to the derivative treatment exemption were no longer afforded equity treatment as there was a down-round protection (full-ratchet down round protection). As a result, the warrants are not considered indexed to the Company's own stock, and as such, all future changes in the fair value of these warrants will be recognized currently in earnings until such time as the warrants are exercised or expire. As such, effective January 1, 2009, the Company reclassified the fair value of these warrants from equity to liability, as if these warrants were treated as a derivative liability since their issuance in June 2007. On January 1, 2009 the Company recorded as a cumulative effect adjustment by decreasing additional paid-in capital amounting to $3,990,942 and decreasing beginning retained earnings by the amount of $65,910,931 and recording $69,901,873 as a warrant liability to recognize the fair value of such warrants on January 1, 2009. The fair value of the warrants was nil and $1,165,692 on June 30, 2013 and December 31, 2012 respectively. The Company recognized nil and $1,165,692 as income from the change in fair value of warrants for the six months ended June 30, 2013 and 2012 respectively. As of March 31, 2011, the Company adopts lattice model with Monte Carlo Simulations to measure the various outcome so as to calculate the most likely expected future value of the convertible shares at a define time period. The Company believes that the lattice model can improve the valuation of the existing warrants with consideration of early exercise rights and down ratchet exercise price reset provision. The change is accounted for as change in accounting estimates. As opposed to closed form model like Black Scholes which assumes warrants be exercised on expiry date, the lattice model assumes a low probability of early exercise due to declining stock prices and sample different price paths using Monte Carlo simulation. On June 5, 2012, all of the Series A,Series B, Series C, and Series D were expired. On October 15, 2012, Vision Opportunity Master Fund Ltd and Vision Capital Advantage Fund, LP (the “Sellers”) entered into a Sale and Purchase Agreement (the “Agreement”) with Liang Deli, the Chief Executive Officer and Chairman of Sunway Global, Inc. (the “Company”) and Zhao Qichao (together with Mr. Liang, the “Buyers”). Pursuant to the Agreement, the Sellers agreed to sell and transfer 4,896,959 shares of common stock of the Company and 160,494 shares of Series B Preferred Shares of the Company (the “Shares”) to the Buyers for an aggregate purchase price of $5,000,000.This transaction is not yet completed. F-26 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) INCOME TAXES The Company, being registered in the State of Nevada and which conducts all of its business through its subsidiaries incorporated in PRC, is not subject to federal income tax until the operating profits was rebounded back to Untied States. The subsidiaries are SWT, Sunway, Beijing Sunway, Qingdao Sunway (see note 1). SWT, Sunway, Beijing Sunway and Qingdao Sunway, being registered in the PRC, are subject to PRC’s Corporate Income Tax (“CIT”). Under applicable income tax laws and regulations, an enterprise located in PRC, including the district where our operations are located, is subject to a rate of 25% for the years ended December 31, 2012 and 2011. However, Sunway is a high technology company, and in accordance with the relevant regulations regarding the favourable tax treatment for high technology companies, Sunway is entitled to a reduced tax rate of 15% as long as Sunway is physically located and registered in the high and advance technology development zone. The Group uses the asset and liability method, where deferred tax assets and liabilities are determined based in the expected future tax consequences of temporary differences between the carrying amounts of assets and liabilities for financial and income tax reporting purposes. There are temporary differences on deferred tax asset $1,345,913 on net operating loss as of December 31, 2012 and 1,345,913 as of June 30, 2013. F-27 Table of Contents SUNWAY GLOBAL INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) (Unaudited) INCOME TAXES (Continued) A reconciliation between the income tax computed at the U.S. statutory rate and the Group’s provision for income tax is as follows: June 30,2013 December 31, 2012 U.S. statutory rate 34 % 34 % Foreign income not recognized in the U.S. )% )% PRC CIT 25 % 25 % Tax holiday )% )% Provision for income taxes 15 % 15 % The provision for income taxes consists of the following: June 30,2013 December 31, 2012 Current tax- PRC CIT $ $ Deferred tax provision - ) Income tax $ $ ) Reconciliation of these items is as follows: June 30,2013 December 31, 2012 (Loss) / Income before tax $
